DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the application filed on 3/25/2019. Claims 1-20 are pending in the instant application.

Claim Objections
Claims 4, 10, 15- 17, and 20 are objected to because of the following informalities: 
In claims 4, 10, 15, 17, and 20, insert “further” before --comprising—.  
Regarding claim 16, it should be stated what the clamp member is removable from.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently, none of limitations are being interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner interprets “the body” to be the –base member—of claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhoad et al. (US 2011/0166481 A1).
With respect to claim 1, Rhoad teaches An exercise device (Fig.6A), comprising: a base member (Fig.1, 10, “clamping mechanism, [0023]) with rear portion (Fig.1, backside of 12 and side panels 14) configured for rigid engagement with a stationary object ([0023], “doorframe”); a transition portion (Fig.6a, 18) extending from the base member (10)  in a distal direction away from the rear portion (see Fig.6a where rear portion is attached to a doorframe and insert 18 extends in the opposite direction); and a nipple with a rounded contour formed as the distal end of the transition portion ([0024], “half spherical shapes”), wherein the nipple is rigidly fixed relative to the base member, and the nipple is rigidly fixed relative to the stationary object when the rear portion of the base member is engaged with the stationary object (insert 18 comprises the half spherical protrusions and insert 18 is received and held in place on base member 10 via tracks 16 and latch 22, shown in Fig.1, [0025]).
With respect to claim 2, Rhoad teaches wherein the rear portion (Fig.1, backside of 12 and side panels 14) includes at least one of rear slots for accommodating a stationary structure (the panels 14 and backside of face panel 12 form a slot that accommodates a doorframe, Fig.6A, [0023]).
claim 3, Rhoad teaches wherein the rear portion of the base (10) comprises a plurality of feet (side panels, 14) spaced from one another with a slot defined between spaced apart feet (see slot created by feet [panels 14] that accommodates a doorframe in Fig.6A).
With respect to claim 4, Rhoad teaches comprising a clamp for attachment to a stationary object (clamp mechanism 10, includes handle members 34, that are rotated until cams 30 are frictionally engaged with the stationary object, the doorframe, Fig.1, [0023]).
With respect to claim 5, Rhoad teaches wherein the rear portion of the base comprises at least one rear slot and the clamp is configured to attach to a stationary object with the stationary object extending at least partially through the rear slot (the rear portion of the base member, the backside of face panel 12 and side panels 14 form a slot and are configured to clamp the doorframe with the doorframe extending through the slot, see Fig.6A).
With respect to claim 6, Rhoad teaches wherein the device is attachable to a stationary object in a position that provides clearance rear of the base member when attached (the device is attached to a doorframe, therefore a user is provided clearance at the rear of the base member on either side of the device and doorframe).
With respect to claim 8, Rhoad teaches wherein the rigid nipple is disengagable from the base member (the rigid nipple is provided on a removable insert 18, [0024] and is therefore disengagable from the base member).
With respect to claim 9, Rhoad teaches wherein the base member (10) is configured to be attachable to a front member different from the rigid nipple ([0024], where the removable inserts may take many forms and are interchangeably attached to the base member).
With respect to claim 11, Rhoad teaches An exercise system (Fig.6A), comprising: a stationary object having a first width W1 ([0023], doorframe), an exercise device (base member 10 and insert 18) comprising a rear base portion (panel 12) that transitions to a front rigid nipple (half spherical  the base portion (12) having a second width W2 (front panel 12 a second width W2 slightly wider that the doorframe width W1 to receive and clamp the doorframe within the slot within the front and side panels), wherein the exercise device is rigidly attached to the stationary object (doorframe) at the rear base portion, thereby rigidly fixing the nipple relative to the stationary object (exercise device comprises clamping mechanism that includes side panels 14, handle members 34 and cams 30 (Fig.1) that are rotated until the cams are frictionally engaged with the doorframe to secure the device to the doorframe, thus securing the rigid nipple to the doorframe [0023]).
With respect to claim 12, Rhoad teaches wherein the exercise device is rigidly attached to the stationary object at the rear base portion such that clearance is provided rear of the base portion on both sides of the second width W2 (the device is attached to a doorframe of smaller width W1, therefore a user is provided clearance at the rear of the base member on either side of the device and doorframe).
With respect to claim 13, Rhoad teaches wherein the stationary object is selected from the group consisting of a building structure and a frame ([0023], “doorframe”).
With respect to claim 14, Rhoad teaches wherein the rear portion of the base is configured to abut tightly against a door jam to maintain the device in rigid engagement (Fig.6A, [0023]).
With respect to claim 15, Rhoad teaches comprising a clamp member (side panels 14, handles 34, and cams 30) configured to attach the exercise device to the stationary object via clamping engagement (handles 34 and cams 30 are rotated through the side panels until the cams are frictionally engaged with the doorframe to securely attach the device to the doorframe).
With respect to claim 16, Rhoad teaches wherein the clamp member is removable (clamp member is attached and detached from the doorframe via rotatable handles 34, [0023]. Alternatively, . 

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inouye (US 2018/0142832 A1).
With respect to claim 1, Inouye teaches An exercise device (Fig.6A-6C), comprising: a base member (600, described with respect to general embodiment 100 of Fig’s 1A, 1B and 5a) with rear portion (rear portion comprises flanges 102a and 102b, Fig.1,[0033]) configured for rigid engagement with a stationary object (Abstract, mounting bracket for gym rack); a transition portion (“extension” 610) extending from the base member (600) in a distal direction away from the rear portion (Fig.6A-6C); and a nipple with a rounded contour (640) formed as the distal end of the transition portion (610), wherein the nipple is rigidly fixed relative to the base member (the nipple is rigidly fixed to the transition portion via threaded portions 615 and 645), and the nipple is rigidly fixed relative to the stationary object when the rear portion of the base member is engaged with the stationary object (“the multi-use mounting bracket 100 is configured to fit securely and tightly to a vertical post and/or gym” [0046]; via pins and holes 103-105a and 103-105b, where pins are inserted within the holes of the base member and corresponding holes within the stationary object).
With respect to claim 7, Inouye teaches wherein the rear portion (rear portion comprises flanges 102a and 102b, Fig.1b,[0033])  includes two opposing slots having a first slot width W3 (Fig.1b, slot 104a opposes slot 104b; see Fig. 5A where slots 104a and 104b have diameter d2) and two opposing slots (Fig.1b, slot 105a opposes slot 105b; see Fig. 5A where slots 150a and 105b have diameter d3) having a second slot width W4 that is different from W3 (Fig.5a, d3 is different than d2; [0072]).

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton (US 2016/0324717 A1).
With respect to claim 1, Burton teaches an exercise device (Fig.1), comprising: a base member (carriage 4, [0018]) with rear portion (slider plate 5, flanges 6 and 7, [0018]) configured for rigid engagement with a stationary object ([0018], Fig.1, structural member 1, “The elongated structural member may be any structure with similar characteristics found in a typical gym”); a transition portion (coupling link 23) extending from the base member (4) in a distal direction away from the rear portion (slider plate 5, flanges 6 and 7); and a nipple (distal half of massage head 17) with a rounded contour formed as the distal end of the transition portion (Fig.1), wherein the nipple is rigidly fixed relative to the base member (locking clamp locks the transition portion, coupling link 23, into place on the base member, [0018]), and the nipple is rigidly fixed relative to the stationary object when the rear portion of the base member is engaged with the stationary object (Locking mechanism 11 secures the base member to the stationary object 1, [0013]) .

Claim(s) 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson (US 2016/0095781 A1).
With respect to claim 11, Hudson teaches An exercise system, comprising: a stationary object having a first width W1 ([0009], “wall or other structure”), an exercise device (Fig.3) comprising a rear base portion (102) that transitions to a front rigid nipple (nodule 307; [0041], where the nodules are formed by cutting back the material of the massage head and the massage head is made of “rigid materials”, [0043]), the base portion (102) having a second width W2, wherein the exercise device (Fig.3) is rigidly attached to the stationary object at the rear base portion ([0016], “a suction cup or other removable coupling mechanism”), thereby rigidly fixing the nipple relative to the stationary object ([0016], Fig.6).
 claim 18, Hudson teaches wherein the rear base portion (102) is detachable from a cap member (massage head 306, generally described as 106) that includes the nipple (nodule 307, where the massage head 106 can be “mated to the base using any known coupling technique including mechanical fastening”, ([0043]).

Claim(s) 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 20180110673 A1).
With respect to claim 1, Davis teaches  An exercise device (Fig.2), comprising: a base member (front anchor 1a, [0012]) with rear portion (side anchors 1b and 1c) configured for rigid engagement with a stationary object ([0012], “doorway wall”); a transition portion (release mechanism, 6) extending from the base member (1a) in a distal direction away from the rear portion (1b and 1c); and a nipple with a rounded contour ([0008], where other massage protuberances may be used “a single knob-like protuberance in a base”) formed as the distal end of the transition portion (6), wherein the nipple is rigidly fixed relative to the base member (threaded base 6 rotates within threaded bore 5), and the nipple is rigidly fixed relative to the stationary object when the rear portion of the base member is engaged with the stationary object (the base member is clamped to the doorframe via clamps 3a-b and feet 4a-b).
With respect to claim 20, Davis teaches comprising a threaded bore (holes 2a and 2b for receiving threaded screws 3a and 3b, [0012]) in the rear portion (anchors 1b and 1c) of the body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US 2011/0166481 A1) in view of Inouye (US 2018/0142832 A1).
With respect to claim 7, Rhoad teaches the limitations of claim 1.
Rhoad does not teach wherein the rear portion includes two opposing slots having a first slot width W3 and two opposing slots having a second slot width W4 that is different from W3.
However, Inouye teaches an exercise device comprising a mounting bracket wherein the rear portion (rear portion comprises flanges 102a and 102b, Fig.1b,[0033])  includes two opposing slots having a first slot width W3 (Fig.1b, slot 104a opposes slot 104b; see Fig. 5A where slots 104a and 104b have diameter d2) and two opposing slots (Fig.1b, slot 105a opposes slot 105b; see Fig. 5A where slots 150a and 105b have diameter d3) having a second slot width W4 that is different from W3 (Fig.5a, d3 is different than d2; [0072]) to allow the exercise device to be mounted to different pieces of gym equipment with different sized holes ([0005]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the side panels of Rhoad to include two opposing slots of one width W3 and two opposing slots of a different width W4 to allow the device to be mounted to different pieces of gym equipment. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US 2016/0324717 A1).
With respect to claim 10, Burton teaches a second base member (carriage 4 of Fig.3) having a different rear configuration from the first base member (carriage 4 of Fig. 3 includes two teeth 8 and 9 instead of flanges 6 and 7, for securing the base member on a corner of a stationary member, [0020]), wherein the rigid nipple (distal half of massage head 17) is attachable and detachable to the second base member (interchangeable massage head 17 is attached and detached to any of the embodiments of the device in Fig.’s 1,3,4, and 6 via coupling shaft 19, [0012] and [0015]). 
Burton does not explicitly teach that the device of claim 1 comprises a second base member.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Burton to comprise a second base as shown in the embodiment of Fig. 3 to allow the user to mount the interchangeable massage head device to different locations depending on the needs of the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rhoad et al. (US 2011/0166481 A1) in view of Burton (US 2016/0324717 A1).
With respect to claim 17, Rhoad teaches the limitations of claim 16.
Rhoad does not teach comprising at least one secondary attachment mechanism different from the clamp member.
However, Burton teaches a modular massage device comprising a first attachment mechanism ([0021], Fig. 4, wall mounted beam and track, 1) for mounting on a wall and at least one secondary attachment mechanism ([0019], Fig.1 and 2, ratchet buckle, 12) to allow the device to be mounted to different structures including the frame of gym equipment ([0018], “The elongated structural member may be any structure with similar characteristics found in a typical gym”).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 2016/0095781 A1) in view of Dagan (US 2013/0066245 A1).
With respect to claim 19, Hudson teaches the limitations of claim 18. Hudson also teaches that the cap member (massage head 306, Fig. 3, generally described as 106 [0041]) can be formed of a separate material than the base (102) and can be “mated to the base using any known coupling technique including mechanical fastening”, ([0043]).
Hudson does not teach wherein the rear base portion comprises an extension and the cap member comprises an internal opening configured to receive the extension to assist attachment of the cap member to the base portion.
However, Dagan teaches a massage device (Fig.6A) comprising a base (suction cup of 10) and an attachment member (3a) and teaches a known mechanical fastening technique for coupling the two members, wherein the rear base portion comprises an extension (stem 10) and the attachment member (3a) comprises an internal opening configured to receive the extension to assist attachment of the attachment member to the base portion ([0035], “stem 10 that fits within a generally tubular portion of the arm 3a.” Fig.6a) as a known way to conveniently couple and remove a variety of base configurations depending on the needs of the user ([0035]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the cap member of Hudson to comprise an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cox et al. (US 2016/0317387 A1) teaches a similar massage device. Berke (7,087,004 B1) teaches a similar massage device for mounting to a doorframe. Grabill (US 2010/0222809 A1) teaches a massage device for mounting to a doorframe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CANA A GALLEGOS/Examiner, Art Unit 3785                  

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785